                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                                         Court Minutes
HEARING DATE: September 9, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     20-cv-0620-bhl
CASE NAME:    Cohoon v. Konrath, et al.
MATTER:       Status Conference
APPEARANCES:  Luke N. Berg, Attorney for Plaintiff
              Samuel C. Hall, Jr. and Sara C. Mills, Attorneys for Defendants
TIME:         10:41 a.m. - 11:29 a.m.
COURTROOM DEPUTY: Kris B.
              AUDIO OF THIS HEARING IS AT ECF NO. 40


       Counsel for the parties reported on the status of the case and their opinions as to how the
case should proceed. The Court took under advisement the long-pending motions for
preliminary injunction and summary judgment.




         Case 2:20-cv-00620-BHL Filed 09/09/21 Page 1 of 1 Document 41
